Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: the closest prior art, Macours, is in the same field of endeavor as the current invention. Macours teaches a different way, different from the claimed invention as recited in claims 1, 11 and 17, to solve the similar issue when dealing with the sound quality generated by a small speaker and a larger speaker of a mobile phone in hand-free mode. However, Macours fails to show, teach or suggest to separately divide a first channel signal and a second channel signal into corresponding low frequency signals and high frequency signals, to form a mono signal by combining the low frequency signals from the first and second channels, then partition the mono low frequency into a first mono and a second mono based on the excursion limit of the speaker. The small speaker would receive the composite of the first mono and the corresponding high frequency signal. The larger speaker would receive the composite of the second mono and the corresponding high frequency signal. The content of the first mono is different from the content of the second mono.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING LEE/           Primary Examiner, Art Unit 2654